Learned, P. J.
We are satisfied that the answer in this case was a good denial of all the allegations in the complaint. It denies the complaint in-each and every allegation therein contained. This plainly means that the-defendant denies all the allegations of the complaint. Neither complaint nor answer was verified. There was therefore no reason why the defendant should attempt any evasive denial. We think that the answer was not frivolous. The order appealed from is reversed, with $10 costs and printing disbursements, and the motion for judgment on the frivolousness of the-answer is denied, with costs.
Pish, J., concurs. Putnam, J., not voting.